Citation Nr: 0532010	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-23 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel
INTRODUCTION

The appellant served on active duty from August 1963 to 
December 1966. This matter initially came before the Board of 
Veterans Affairs (VA) from a January 2002 rating decision by 
the Regional Office (RO) in Boston, Massachusetts which 
denied service connection for hearing loss and tinnitus. 

In November 2003, a hearing was held before the undersigned 
at the RO.  The Board remanded the case in January 2005. 


FINDINGS OF FACT

1. The veteran's hearing loss was not present during service 
or for years after, and there is no evidence that shows a 
causal link between his hearing loss and any remote incident 
of service.

2. The veteran's tinnitus was not present during service or 
for years after, and there is no evidence that shows a causal 
link between his tinnitus and any remote incident of service.


CONCLUSIONS OF LAW

1. Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, and 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, and 3.309 (2005).

2. Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to: the appellant's contentions; a November 2001 private 
medical treatment record; service medical records; 
examination reports from entrance and separation from 
service; a transcript of the veteran's November 2003 Board 
hearing; the report of an April 2005 VA examination; and lay 
statements. Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, each piece of evidence submitted by 
the appellant or on his behalf. See Gonzales v. West, 218 
F.3d 1378, 1380-81(Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
with regard to each claim. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the 
claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain events during 
service, such as, in this case, exposure to loud noise. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.

In February 2001, the veteran initiated his claims for 
service connection for hearing loss and tinnitus. In a 
statement on his claim he indicated that his current hearing 
loss and tinnitus are the result of being in close proximity 
to excessive noise while taking care of two V12 diesel 
engines on board the USS Luzerne County for twelve hours a 
day. He stated that he first noticed a loss of hearing 
sometime in June 1967 and that around 1980 he experienced a 
sudden loss of hearing in his left ear while on the phone 
with his daughter. In an August 2003 statement he indicated 
that he purchased a hearing aid "years ago," but it did not 
work for him. 

Service connection is shown where the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service, 
or, if pre-existing such service, was aggravated during 
service or through statutory presumptions. 38 U.S.C.A. §§ 
1110 and 1131; 38 C.F.R. § 3.303(a). The first question to 
address, therefore, is whether incurrence of hearing loss and 
tinnitus are factually shown during service. The Board 
concludes they were not. 

There is no evidence of in-service occurrence or aggravation 
of hearing loss or tinnitus. The veteran claims that his 
current hearing loss and tinnitus first occurred sometime 
during service while he worked in close proximity to large 
diesel engines. His service records confirm his assignment to 
the Engineer Division on board the USS Luzerne County, 
arguably exposing him to acoustic trauma. However, the 
veteran's medical records during service show no complaints, 
treatment or diagnoses for hearing loss or tinnitus. 

Indeed, the service medical records and reports of 
examinations show the veteran entered and exited service with 
normal hearing levels. The Board notes that during his period 
of active duty, the veteran's medical records reflect his 
treatment for a minor ear infection on December 1966. There 
is no evidence that the ear problem persisted for any length 
of time. Also noteworthy, one service medical record dated in 
August 1963 reflects a slight decrease of hearing acuity in 
both ears by comparison to the findings shown on the 
enlistment examination of June 1963. Notwithstanding the 
slight decrease, all periods of the veteran's service medical 
records show normal hearing ability. That is, no medical 
record shows a hearing loss greater than 20 decibels. See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (defining the 
threshold for normal hearing to be from 0 to 20 decibels). 
Additionally, the veteran's discharge medical records 
indicate his hearing was normal at the time of exit from 
service.

As for statutory presumptions, where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and organic 
diseases of the nervous system (to include sensorineural 
hearing loss (SNHL)) become manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Here, the 
presumption is inapplicable because there is no evidence of a 
diagnosis of hearing loss in the first year after discharge 
from service and the veteran does not argue such.

When a chronic disease is not present during service, as is 
the case here, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  This provision does not relieve the 
requirement that there be some evidence of a nexus to 
service.  Here, there is no evidence of continuity of 
symptomatology since service despite the veteran's assertion 
that he noted hearing loss beginning in 1967. If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). There is no such evidence here.

Service connection can still be granted for a condition first 
diagnosed after service if the evidence shows it was incurred 
in service. 38 C.F.R. § 3.303(d). To establish entitlement to 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss. Hensley v. Brown, 5 
Vet. App. 155, 157 (1993). The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected. 
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, there is no history of reported hearing loss or 
tinnitus until the veteran's February 2001 claim. Thereafter, 
the veteran's private physician, in an audiology evaluation 
dated November 2001, diagnosed him with moderate to profound 
SNHL in his left ear. The examiner also noted the veteran's 
history of tinnitus in his left ear. The findings documented 
left ear hearing loss severe enough to be classified a 
disability within the meaning of 38 C.F.R. § 3.385. The 
private physician did not give an opinion as to whether the 
hearing loss and tinnitus relate to the veteran's history of 
noise exposure during service. 

Pursuant to the remand order, the veteran was afforded a VA 
medical examination in April 2005. The audiologist found left 
ear tinnitus, moderate to severe SNHL on the left ear, and 
clinically normal hearing on the right ear. She concluded 
that the veteran's unilateral hearing loss and tinnitus are 
"less likely as not (less than 50/50 probability) caused by 
or a result of military noise exposure." The examiner 
stated, "the configuration of veteran's hearing loss, the 
report of sudden loss, and the unilateral tinnitus are not 
consistent with noise exposure." In short, no connection was 
made between the veteran's diagnoses and any possible in-
service acoustic trauma. 

The Board has considered statements from the veteran. 
Although he has asserted that he has hearing loss and 
tinnitus due to in-service acoustic trauma, the medical 
evidence does not show a causal connection, or nexus, between 
the current disabilities and an in-service injury. While the 
veteran may believe that he has tinnitus and hearing problems 
that were caused by an in-service injury, he is a layman and 
has no competence to offer a medical opinion in that regard. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence of record does 
not show that the veteran had hearing loss or tinnitus in 
service or for many years thereafter. Furthermore, the 
medical evidence on file does not relate the current symptoms 
to any aspect of the veteran's periods of active duty. Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); see also, Hickson, supra. The most 
probative evidence of record is against such a finding in 
this case. In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claims, and 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).   

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
October 2001 and January 2003 letters sent to the claimant. 
The letters advised the veteran what information and evidence 
was needed to substantiate the claims decided herein and of 
his and VA's respective duties for obtaining evidence. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence. The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), the January 2005 
remand, and the supplemental statement of the case (SSOC) he 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

A January 2005 notice letter specifically told the claimant 
to provide any relevant evidence in his possession. The 
veteran was also fully notified of the need to give to VA any 
evidence pertaining to the claims in both the SOC and the 
SSOC. There is no allegation from the claimant that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims. When considering the 
notification letter, the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), as a whole, the Board finds that the 
veteran was aware and that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant. 
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II. 
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied. Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless. See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. Here, the October 2001 
notice letter provided partial notice prior to the initial 
adjudication in January 2002, and full notice was provided in 
the January 2003 letter. Despite the timing of full 
notification, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices. The purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled. The file contains the veteran's service 
medical records as well as all available identified records 
of pertinent post-service medical treatment. Although the 
veteran mentioned in his November 2003 hearing that he had a 
private examination around 1980, the Board concludes attempts 
to retrieve any such examination records would be fruitless 
because the veteran could not remember the name of the 
physician he saw or provide any other information allowing 
for the identification and release of those medical records. 
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded a medical examination in April 
2005, and the VA examiner provided an opinion unfavorable to 
these claims.  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the hearing loss or tinnitus condition may be 
associated with the claimant's military service.  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  This is discussed in more detail above.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case. Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Service connection for hearing loss and tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


